                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-02465-GPG

SHAWN RICHARD ROBERTS,

       Plaintiff,

v.

WELL PATH, and
MESA COUNTY SHERIFF’S DEPT.,

       Defendants.


     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915


       Plaintiff, an inmate at the Mesa County Detention Facility in Grand Junction,

Colorado, has filed pro se a Prisoner Complaint (ECF No. 1) and a Prisoner’s Motion

and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 (ECF No. 2). The

Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915

(ECF No. 2) will be granted.

       Title 28 U.S.C. § 1915 requires a prisoner bringing a civil action “to pay the full

amount of a filing fee.” 28 U.S.C. § 1915(b)(1). If a prisoner is unable to afford the full

amount of the filing fee when the case is filed, the statute provides for payment of the

filing fee through an initial partial filing fee and monthly installments of the balance until

the full filing fee is paid. However, “[i]n no event shall a prisoner be prohibited from

bringing a civil action or appealing a civil or criminal judgment for the reason that the



                                               1
prisoner has no assets and no means by which to pay the initial partial filing fee.” 28

U.S.C. § 1915(b)(4). Plaintiff has submitted a copy of his inmate trust fund account

statement that demonstrates he is unable to pay an initial partial filing fee pursuant to §

1915(b)(1). (See ECF No. 2 at pp.4-5.)

        Plaintiff may proceed in this action without payment of an initial partial filing fee.

Although he need not pay an initial partial filing fee, Plaintiff remains obligated to pay

the required $350.00 filing fee through monthly installments regardless of the outcome

of this action. Plaintiff has consented to disbursement of partial payments of the filing

fee from his inmate account. (See ECF No. 5.) Accordingly, it is

        ORDERED that the Prisoner’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915 (ECF No. 2) is granted. It is

        FURTHER ORDERED that Plaintiff may proceed in this action without payment

of an initial partial filing fee. It is

        FURTHER ORDERED that Plaintiff’s custodian shall disburse from Plaintiff’s

inmate account monthly payments of 20 percent of the preceding month’s income

credited to his inmate account until Plaintiff has paid the total filing fee of $350. See 28

U.S.C. § 1915(b)(2). Interference by Plaintiff in the submission of these funds will

result in the dismissal of this action. It is

        FURTHER ORDERED that Plaintiff is advised that notwithstanding any filing fee,

or any portion thereof, that may have been paid, the Court shall dismiss at any time all

or any part of such complaint which (1) is frivolous or malicious; (2) fails to state a claim

on which relief can be granted; or (3) seeks monetary relief from a defendant who is


                                                2
immune from such relief. See 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). It is

          FURTHER ORDERED that Plaintiff’s custodian shall continue to disburse

monthly payments from Plaintiff’s inmate account until full payment of the filing fee has

been paid to the Court, even after disposition of the case and regardless of whether

relief is granted or denied. It is

          FURTHER ORDERED that the Clerk of the Court shall send a copy of this Order

to the Mesa County Detention Facility Business Office, Attn: Inmate Accounts. It is

          FURTHER ORDERED that the United States Marshals Service shall serve

process on any remaining Defendants for whom personal service is required if the case

is later drawn to a district judge and/or a magistrate judge under D.C.COLO.LCivR

8.1(c).

          DATED September 12, 2019.

                                                BY THE COURT:

                                                 s/ Gordon P. Gallagher
                                                United States Magistrate Judge




                                            3
